       Case: 4:19-cr-00494-SO Doc #: 22 Filed: 09/24/19 1 of 3. PageID #: 153




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                    )       Case No. 4:19 CR 494
                                             )
                                             )
       Plaintiff                             )
                                             )       JUDGE SOLOMON OLIVER, JR.
vs.                                          )
                                             )
                                             )       UNOPPOSED MOTION TO CONTINUE
JUSTIN OLSEN,                                )       TRIAL AND EXTEND PRETRIAL
                                             )       DEADLINES
       Defendant                             )

       Now comes the Defendant, Justin Olsen, by and through the undersigned counsel and

respectfully requests that this Honorable Court declare this action complex, continue the trial of

this cause for approximately ninety (90) days and to extend the existing deadlines for discovery,

pretrial motions, plea agreements, etc. This motion is made pursuant to the Speedy Trial Act of

1974, 18 U.S.C. §3161 et seq. The Defendant respectfully submits that the ends of justice served

by granting the requested continuance outweigh the interest of the public and the Defendant in a

speedy trial.

       The Defendant asserts that the case is unusual because a substantial amount of the

material disclosed in discovery and necessary for trial was obtained from internet web platforms

which is difficult and cumbersome to review. Additionally, only the Defendant’s internet posts

have been obtained. Those posts lack context because only the Defendant’s portion of the

internet conversation is presently available for review. The parties are attempting to obtain




                                                 1
       Case: 4:19-cr-00494-SO Doc #: 22 Filed: 09/24/19 2 of 3. PageID #: 154



greater context by obtaining incoming as well as outgoing posts from the internet platform.

Some of the material provided in response to government search warrants is so voluminous that

the government is not yet able to reproduce same and provide it to the defense.

        The case further presents a novel question of law in that the alleged threat described in

the Indictment triggers First Amendment concerns. The implication of the First Amendment in

this action requires further legal research. Discovery has not been completed, pretrial motions

are anticipated, and the parties require additional time to complete their investigations of the

factual circumstances surrounding the allegations set forth in the Indictment. The parties have

devoted substantial effort into expediating the exchange of discovery material. Additionally,

defense counsel is scheduled to begin trial before Judge Pearson on October 21, 2019 in a multi-

defendant action entitled United States of America vs. Ryan Sheridan, et al., Case No. 4:19 CR

56, wherein defense counsel represents a physician charged with Conspiracy to Distribute a

Controlled Substance. The trial preparation in the action before Judge Pearson interferes with

counsel’s ability to prepare this action for pretrial proceedings and trial.

        The Assistant United States Attorney assigned to this action, Yasmine Makridis, does not

oppose this request for a continuance and to extend pretrial deadlines. The Defendant asserts

that the failure to grant a continuance would likely result in a miscarriage of justice and deprive

the Defendant of his constitutional right to the effective assistance of counsel.

        Attached hereto marked Exhibit “A” is a Waiver of Speedy Trial duly signed by the

Defendant and witnessed. The original waiver remains in defense counsel’s possession and can

be provided to the court at the first pretrial.

        WHEREFORE, the Defendant respectfully requests that the trial date and all pretrial

deadlines be extended by approximately ninety (90) days.




                                                  2
      Case: 4:19-cr-00494-SO Doc #: 22 Filed: 09/24/19 3 of 3. PageID #: 155




                                            Respectfully submitted,

                                            /s/J. Gerald Ingram
                                            J. GERALD INGRAM (#0007887)
                                            INGRAM, CASSESE & GRIMM, LLP.
                                            7330 Market Street
                                            Youngstown, Ohio 44512
                                            330/758-2308 (phone) 330/758-8290 (fax)
                                            Attorney for Defendant, Justin Olsen



                               CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of September 2019, a copy of the foregoing Entry of
Appearance was electronically filed. Notice of this filing will be sent to counsel of record by
operation of the Court’s electronic filing system.

                                            /s/J. Gerald Ingram
                                            J. GERALD INGRAM (#0007887)




                                               3
